Title: From Thomas Jefferson to Louis Hue Girardin, 26 August 1820
From: Jefferson, Thomas
To: Girardin, Louis Hue


Dear Sir
Monticello
Aug. 26. 20.
Your favor of the 16th with the 2. vols of Botta are safely recieved, and I am much pleased to learn that you still contemplate the completion of your history of Virginia. the sale of the 1st vol. was undoubtedly damped by the wretched style of paper and print in which it was published: and I cannot but believe that, with more attention to this, the entire work compleated would ultimately remunerate the cost and labor of the work.if the misfortunes of Baltimore have not too much reduced the means of education, I should suppose the situation proposed to you there would be tempting both as to honor & emolument. I shall be happy to hear if you find it so. mr Fuller’s views of a bookstore in Charlottesville have not been anticipated by any other. but as yet it would be premature. the grammar school there will shortly I think break up; and the epoch of opening our university is still quite uncertain.I observe your inclination to print a quarterly paper in Latin. I very much doubt it’s success. periodical papers are generally taken up for light reading, which would not be the character of a Latin paper. men of science would probably read it for the novelty: but these are few, and so scattered over the whole surface of the union, that their subscriptions could never be collected. but be this or whatever other the pursuit you adopt, with my sincere wishes for your success, accept the assurances of my great esteem & respect.Th Jefferson